         Case 3:15-cv-30024-KAR Document 162 Filed 05/10/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


NATIONAL ASSOCIATION OF THE DEAF,
on behalf of its members, C. WAYNE DORE,
CHRISTY SMITH, and LEE NETTLES, on
behalf of themselves and a proposed class of
similarly situated persons defined below,
                                                             Civil Action No. 15-30024-KAR
               Plaintiffs,

       v.

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

               Defendant.


                             JOINT MOTION TO STAY PROCEEDINGS

       Plaintiffs National Association of the Deaf (“NAD”), on behalf of its members, C. Wayne

Dore, Christy Smith, and Lee Nettles, on behalf of themselves and a proposed class of similarly

situated persons (collectively, “Plaintiffs”) and Defendant Massachusetts Institute of Technology

“Defendant”) jointly and respectfully move for a stay of all proceedings, including discovery, in

this Court until Friday, May 31, 2019, while Plaintiffs and Defendant explore a mutually

agreeable settlement of this case.

       The grounds for this motion are as follows:

       1.      The parties have recently agreed to re-enter settlement negotiations and are in the

process of discussing a possible disposition that would be mutually agreeable to the parties and

would conserve the resources of the Court.

       2.      The parties believe that a stay of all proceedings while they negotiate a potential

settlement would be in the interests of justice and judicial efficiency.
         Case 3:15-cv-30024-KAR Document 162 Filed 05/10/19 Page 2 of 5



       3.      The Court has the authority to stay the proceedings on its docket. See, e.g.,

Landis v. North American Co., 299 U. S. 248, 254 (1936) (“[T]he power to stay proceedings is

incidental to the power inherent in every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants.”).

       4.      The parties propose that, if progress is made, the parties will file a joint

memorandum with the Court on or before May 31, 2019, asking for a further stay of proceedings

pending final settlement.

       WHEREFORE, Plaintiffs and Defendant respectfully move that the Court enter an Order

staying all proceedings, including discovery, until May 31, 2019, pending the outcome of the

parties’ settlement negotiations.




                                                  2
        Case 3:15-cv-30024-KAR Document 162 Filed 05/10/19 Page 3 of 5




Dated: May 10, 2019                    Respectfully submitted,

                                       DEFENDANT:

                                       By: /s/ Roberto M. Braceras
                                       Roberto M. Braceras (BBO# 566816)
                                       Jennifer B. Luz (BBO# 657739)
                                       GOODWIN PROCTER LLP
                                       100 Northern Avenue
                                       Boston, MA 02210
                                       Tel.: 617.570.1000
                                       Fax: 617.523.1231
                                       rbraceras@goodwinlaw.com
                                       jluz@goodwinlaw.com

                                       William M. Jay (pro hac vice)
                                       Andrew Kim (pro hac vice)
                                       901 New York Avenue NW
                                       Washington, DC 20001
                                       Tel.: 202.346.4000
                                       Fax: 202.346.4444
                                       wjay@goodwinlaw.com
                                       andrewkim@goodwinlaw.com

                                       Janet Grumer (pro hac vice)
                                       Davis Wright Tremaine LLP
                                       865 S. Figueroa Street, Suite 2400
                                       Los Angeles, CA 90017
                                       Tel.: 213.633.6866
                                       Fax: 213.633.4231
                                       janetgrumer@dwt.com

                                       PLAINTIFFS:

                                       By: /s/ Thomas P. Murphy
                                       Thomas P. Murphy (BBO# 630527)
                                       DISABILITY LAW CENTER, INC.
                                       32 Industrial Drive East
                                       Northampton, MA 01060
                                       Tel.: 413.584.6337
                                       tmurphy@dlc-ma.org

                                       Amy Farr Robertson (pro hac vice)
                                       CIVIL RIGHTS EDUCATION AND
                                       ENFORCEMENT CENTER
                                       104 Broadway, Suite 400

                                      3
Case 3:15-cv-30024-KAR Document 162 Filed 05/10/19 Page 4 of 5




                               Denver, CO 80203
                               Tel.: 303.757.7901
                               arobertson@creeclaw.org

                               Stanley J. Eichner (BBO# 543139)
                               Caitlin Parton (BBO# 690970)
                               DISABILITY LAW CENTER, INC.
                               11 Beacon Street, Suite 925
                               Boston MA 02108
                               Tel.: 617.723.8455
                               seichner@dlc-ma.org

                               Caroline E. Jackson (pro hac vice)
                               Marc P. Charmatz (pro hac vice)
                               8630 Fenton Street, Suite 820
                               Silver Spring, MD 20910
                               Tel.: 301.587.1788
                               Fax: 301.587.1789
                               caroline.jackson@nad.org
                               marc.charmatz@nad.org

                               Joseph M. Sellers (pro hac vice)
                               Shalyn Cochran (pro hac vice)
                               COHEN MILSTEIN SELLERS & TOLL
                               PLLC
                               1100 New York Ave NW, Fifth Floor
                               Washington DC 20005
                               Tel.: 202.408.4600
                               jsellers@cohenmilstein.com
                               scochran@cohenmilstein.com




                              4
         Case 3:15-cv-30024-KAR Document 162 Filed 05/10/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I, Roberto M. Braceras, hereby certify that a copy of the foregoing document, filed
through the CM/ECF system, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies shall be served by first class
mail postage prepaid on all counsel who are not served through the CM/ECF system on May 10,
2019.



                                                             /s/ Roberto M. Braceras




                                                 5
